Case 2:15-cV-00846-I\/|RH Document 84 Filed 10/11/18 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BRANDY KANE, CIVIL DIVISION
Plaintiff,
No.: 2:15-CV-00846-MRH
v.
SHAWN BARGER, in his Individua| Capacity
as a Police Ol"ficer for the Borough of ELECTRONICALLY FILED

Coraopolis,
Del`endant. JURY TRIAL DEMANDED

l!OINT PROPOSED SCHEDULING ORDER
AND ORDER REFERRING CASE TO ALTERNATIVE DISPUTE RESOLUTION

After due consideration of the issues and in consultation with the parties at a Status
Conference on October 2, 2018, the Court finds that this case is appropriate for referral back to
an alternative form of dispute resolution as provided by local rules of court. The parties have
chosen to return to mediation to be conducted by Harry M. Paras, Esquire. In the event that the
case is not resolved upon mediation, then the parties have agreed to the following scheduling
deadlines THEREFORE, IT IS HEREBY ORDERED:

(a) Referral to ADR: This is case is referred to: Mediation. Harry M. Paras is
appointed to serve as the Mediator. Compensation of the neutral will be as follows: 50% by
Plaintiff and 50% by Defendant. Compensation shall be paid directly to the neutral upon the
conclusion of the ADR process. Failure to pay the neutral shall be brought to the attention of the
Court.

(b) Conduct of ADR Conference: The ADR Conference shall be conducted in

accordance with Local Rule 16.2 and that the Court’s ADR Policies and Procedures.

Case 2:15-cV-00846-I\/|RH Document 84 Filed 10/11/18 Page 2 of 3

(c) Schedule for ADR Conference: The ADR Conference shall be concluded on or
before December 20, 2018, unless extended by Order of the Court. The ADR Conference may
be conducted at any location agreed to by the parties, counsel, and the assigned neutral.

(d) Following the ADR Conference/Mediation, Harry M. Paras, Esquire shall submit
a Report of Mediation to the Court utilizing the electronic case filing system (ECF) to advise
whether the case has been resolved. If the case has not been resolved, the following scheduling
deadlines shall apply:

SCI-IEDULING ORDER:

(a) Remaining Fact Discovery: The Defendant shall serve any Interrogatories and
Requests for Production of records related to any type of treatment received by the Plaintiff
within 30 days of the filing of the Report of Mediation.

(b) The Plaintif`f shall respond to any Interrogatories and/or Requests for Production
of records within 60 days of the filing of the Report of Mediation.

(c) The Plaintiff’s expert reports shall be produced within 90 days of the filing of the
Report of Mediation.

(d) The Defendant’s expert reports shall be produced within 120 days of the filing of
the Report of Mediation.

(e) All expert depositions shall be completed within 150 days of the filing of the
report of mediation.

(f) At the conclusion of expert discovery, the Court shall set a date for a Post-
Discovery Status Conference at which time a presumptive trial date will be set, along with

deadlines for the filing of pretrial motions

Case 2:15-cV-OO846-I\/|RH Document 84 Filed 10/11/18 Page 3 of 3

It is further hereby ordered that the filing of the instant Joint Proposed Scheduling Order

shall not act as a waiver of the Defendant’s right to file a Petition for Writ of Certiorari with the

United States Supreme Court.

Approved by:

By:

/s/ Noah Gearv. Esauire
Noah Geary, Esquire
PA ID No. ?8382
Suite 600
The Mitchell Building
304 Ross Street
Pittsburgh, PA 15219

By:

By:

 

I'Ionorable Mark R. Hornak
United States District Judge

lsi Mark R. Lane. Esquire
Mark R. Lane, Esquire
Del|, Moser, Lane & Loughney, LLC
PA ID No. 61923
Two Chatham Center, Suite 1500
112 Washington Place
Pittsburgh, PA 152l9

